DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered.  A new grounds of rejection is presented below necessitated by the newly added amendments to the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 7, 15, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boe technology Group (CN 107451121 – hereinafter Boe – included in IDS) in view of Skobeltsyn (US 9576578) in view of Lewis (US20210042477).
Boe teaches:
1. A method comprising:
extracting features from the mistranscribed entry by applying a user-specific extractor associated with the user-specific context, wherein the features include one or more user-specific contextual features of the mistranscribed entry associated with the user-specific context (see the personal models as in [0028] and the domain models as in [0014]).Skobeltsyn teaches 	 matching the extracted features against an index of domain-specific entries to identify a correct entry of the mistranscribed entry, based at least in part on a user-specific contextual feature of the mistranscribed entry (col. 4, ll. 29-42); and correcting the transcription by replacing the mistranscribed entry with the correct entry (col. 6, ll. 50-64).It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech.
Claims 15 and 20 are substantially equivalent and are rejected likewise.

2. The method of claim 1, wherein the text span is recognized by applying one or more domain-specific extractors trained based on text spans in the one or more domain- specific contexts and corresponding entries of the text spans in the one or more domain- specific contexts to the transcription (see the preset training corpus scenarios and preset pinyin table which are used to recognize text, [0085]).  
3. The method of claim 2, further comprising applying the one or more domain- specific extractors to the text span to identify the mistranscribed entry of the speech from the text span (see the preset training corpus scenarios and preset pinyin table which are used to recognize text, [0085]).  
4, 16. The method of claim 1, further comprising: identifying phonetic features of the mistranscribed entry, as part of extracting the features from the mistranscribed entry, based on the one or more domain-specific contexts by applying a domain-specific phonetic model to the mistranscribed entry (phonetic features of words are extracted and compared for application scenario specific replacement [0097-0098]); and matching the mistranscribed entry to the correct entry based on similarities between the phonetic features of the mistranscribed entry and phonetic features of the correct entry in the index of domain-specific entries (phonetic features of words are extracted and compared for application scenario specific replacement [0097-0098]).

.



Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (CN 107451121) in view of Skobeltsyn (US 9576578)in view of Mamou et al (US 9,405,823).

Mamou teaches:
5. The method of claim 4, wherein the mistranscribed entry is matched to the correct entry based on the phonetic features of the mistranscribed entry (see the phonetic representation conversion col. 7, ll. 37-38) and the phonetic features of the correct entry using term frequency-inverse document frequency-based information retrieval (TFIDF method col. 8, ll. 23-28 and col. 10, ll. 5-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Mamou’s phonetic conversion system in order to provide more accurate correction candidates.

13. The method of claim 11, wherein the mistranscribed entry is matched to the correct entry based on the contextual features of the mistranscribed entry (see the phonetic representation conversion col. 7, ll. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Mamou’s phonetic conversion system in order to provide more accurate correction candidates.  
Claim 6, 8, 9, 11, 12, 14, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (CN 107451121) in view of Skobeltsyn (US 9576578) in view of Lloyd et al (US 8,521,526)

Lloyd teaches:
6. The method of claim 4, wherein the domain-specific phonetic model (n-grams associated with only certain queries are considered, which is interpreted as a domain, col. 5, ll. 6-23) is either a metaphone model (syllables as n-grams col. 4, ll. 51-56) or a grapheme-to-phoneme model.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.
  
8, 17. The method of claim 1, further comprising: identifying textual features of the mistranscribed entry, as part of extracting the features from the mistranscribed entry, based on the one or more domain-specific contexts by applying a domain-specific textual model to the mistranscribed entry (text transcriptions col. 11, ll. 27-49, col. 12, ll. 58-65).

 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
9. The method of claim 8, wherein the textual features include one or a combination of character n-grams (see n-grams in context as in col. 3, ll. 15-64), word n-grams, edge n-grams, and normalized keywords identified based on the one or more domain-specific contexts by applying the domain-specific textual model to the mistranscribed entry.  
  
11, 18. The method of claim 1, further comprising: identifying contextual features of the mistranscribed entry, as part of extracting the features from the mistranscribed entry, based on the one or more domain-specific contexts by applying a domain-specific contextual model to the mistranscribed entry (user search history provides domain col. 12, ll. 11-17); Given the teaching of Lloyd, one of ordinary skill in the art would combine the technique of textual matching with the system of Boe to result in matching the mistranscribed entry to the correct entry 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
12. The method of claim 11, wherein the contextual features of the mistranscribed entry include contextual features of a speaker who uttered the text span of the speech that includes the mistranscribed entry (user search history provides domain col. 12, ll. 11-17). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
14. The method of claim 1, wherein the index of domain-specific entries is selected based on the one or more domain-specific contexts associated with the speech (user specific n-grams col. 12, ll. 11-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (CN 107451121) in view of Lloyd et al (US 8,521,526) in view of Skobeltsyn (US 9576578) in view of Mamou et al (US 9.405,823)

10. The method of claim 8, 
Lloyd teaches wherein the mistranscribed entry is matched to the correct entry based on the textual features of the mistranscribed entry (see n-grams in context as in col. 3, ll. 15-64).
Mamou teaches the textual features of the correct entry using term frequency-inverse document frequency-based information retrieval (TFIDF method col. 8, ll. 23-28 and col. 10, ll. 5-39).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates with Mamou’s phonetic conversion system in order to provide more accurate correction candidates.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/                Primary Examiner, Art Unit 2655